Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 37-48, drawn to a fiber optic drop terminal comprising an enclosure having a plurality of hardened/ruggedized ports that are environmentally sealed relative to the enclosure, each of the hardened/ruggedized ports being adapted to receive a ruggedized/hardened fiber optic connector from outside the enclosure, the drop terminal including a pushable stub cable holding at least one optical fiber optically coupled to the hardened/ruggedized ports, wherein the pushable stub cable further comprises at least one rigid strength member and a jacket surrounding the at least one rigid strength member and the at least one optical fiber, wherein the jacket has an undulating thickness which results in a plurality projections formed on an outer surface of the jacket, the projections extending along a longitudinal length of the cable classified min G02B 6/02395,3897.
Group II, claim(s) 49-52 (claim 36 being generic) , drawn to  a method comprising: providing a fiber optic cable terminal or drop terminal according to any preceding claim; and advancing the distal end of the pushable stub cable distally into the conduit by at least the predetermined minimum distance, wherein the advancing is performed by applying only one or more pushing forces from a 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (CLAIM 1 BEING GENERIC) are as follows: 
 The species are depicted in the drawings and specified in the specification as follows:
A)  pushable stub cable of Fig. 3 according to an embodiment/invention 
B) pushable stub cable of Fig. 8 according to another embodiment/invention
 C)  pushable stub cable of Fig. 9 according to another embodiment/invention
 D)  pushable stub cable of Fig. 10 according to another embodiment/invention
  E)  pushable stub cable of Fig. 11 according to another embodiment/invention
 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  CLAIM 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883